DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 11-14 in the reply filed on 12/3/2022 is acknowledged.  The traversal is on the ground(s) that search and examination of the entire application could be made without a serious burden.  This is not found persuasive because each group of claims would be searched in different subclasses and therefore require more time allotted for an adequately thorough search.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 6-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US20180300880) in view of Heisele (US9213892).
Regarding claim 1, Fan teaches a non-transitory computer readable medium that embodies instructions that cause one or more processors to perform a method comprising: 
generating a first image containing a model image based on a model, the model corresponding to an object (para. [0029], positive objects in the original image), 
acquiring second images containing an image that does not contain the model image (para. [0029], a background set of patches containing only background portions of the image (e.g., portions without any objects of interest) are cropped from the original training images for learning the model), 
extracting training image patches from the first image and the second images, each training image patch being associated with a class representing whether the corresponding image patch contains at least a part of the model image (para. [0029], The image patches for training the convolutional neural network may selected from the original images at positive samples. All positive objects in the original image included in a patch may be labeled positive after cropping. A background set of patches containing only background portions of the image (e.g., portions without any objects of interest) are cropped from the original training images for learning the model), 
training an algorithm model with the training image patches and the respective classes (para. [0029], The image patches for training the convolutional neural network) so as to derive a position of the model image with respect to the first image (deriving the 
storing, in a memory, parameters defining the trained algorithm model (para. [0036], Generally, the server 125 iteratively calculates one or more coefficients for the layers of the convolutional neural network. Each coefficient may be stored in association with a particular node or neuron of the convolutional neural network).

Fan fails to teach generating a first image containing a model image based on a 3D model at a pose, the 3D model corresponding to an object. However Heisele teaches generating a first image containing a model image based on a 3D model at a pose, the 3D model corresponding to an object (301 in fig. 3A which corresponds to 105 in fig. 1, col. 4 lines 45-53, The bicyclist rendering module 301 receives as an input a three-dimensional (3D) virtual model of a bicyclist. The set of parameters may include, for example, color of the bicycle, gender of the person riding the bicycle, clothing of the person riding the bicycle, pose of the person riding the bicycle, illumination of the bicyclist, etc), to be used in a machine learning algorithm (110 in fig. 1).
Therefore taking the combined teachings of Fan and Heisele as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Heisele into the apparatus of Fan. The motivation to combine Fan and Heisele would be to provide faster object recognition (col. 1 lines 59-61 of Heisele).


Regarding claim 2, the modified invention of Fan teaches a non-transitory computer readable medium wherein generating the first image includes: 
generating a domain-adapted image as the first image (col. 4 lines 45-53 of Heisele).


Regarding claim 3, the modified invention of Fan teaches a non-transitory computer readable medium wherein generating the domain-adapted image as the first image includes: 
providing the 3D model with information representing randomly or algorithmically chosen or generated texture (col. 4 lines 66-67 of Heisele), and 
projecting the 3D model to obtain the domain-adapted image (col. 5 lines 12-16 of Heisele).


Regarding claim 6, the modified invention of Fan teaches a non-transitory computer readable medium wherein the method further comprises: 
performing the steps of claim 1 with respect to a predetermined pose range including the pose (col. 5 lines 39-45 of Heisele).





Regarding claim 8, the claim recites similar subject matter as claim 3 and is rejected for the same reasons as stated above.


Regarding claim 10, the claim recites similar subject matter as claim 6 and is rejected for the same reasons as stated above.

Claims 4, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US20180300880) and Heisele (US9213892) in view of Jonsson et al (US20170098124).
Regarding claim 4, the modified invention of Fan teaches a non-transitory computer readable medium wherein generating the domain-adapted image includes: 
rendering the 3D model to obtain a pre-image (403 in fig. 4A of Heisele).
 
Fan fails to teach applying an enhancement filter to the pre-image to obtain the domain-adapted image. However Jonsson teaches applying an enhancement filter to a pre-image (para. [0054], the set of training images may be augmented (e.g., a filter may be applied to the training images)).



Regarding claim 5, the modified invention of Fan fails to teach a non-transitory computer readable medium wherein the method further comprises applying an enhancement filter to the first image and the second images before extracting the image patches from the first image and the second images.
However Jonsson teaches applying an enhancement filter to training images before further processing (para. [0054], the set of training images may be augmented (e.g., a filter may be applied to the training images). It would be obvious to apply the filters to the positive and negative sample images of Fan (para. [0029]) and Heisele (col. 3 lines 41-48) before image patch extraction (para. [0029] of Fan).
Therefore taking the combined teachings of Fan and Heisele with Jonsson as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Jonsson into the apparatus of Fan and Heisele. The motivation to combine Jonsson, Fan and Heisele would be to increase the efficiency with which an image classifier may identify image features, objects and, or classes (para. [0054] of Jonsson).


Regarding claim 9, the claim recites similar subject matter as claim 9 and is rejected for the same reasons as stated above.


Related Art
The following prior art is deemed relevant by examiner:
Hou (US20190184571) teaches filtering training samples which include positive and negative samples (para. [0060]). The training samples provided to a neural network for image identification (para. [0080]).
Rad et al (US10235771) teaches estimating the pose of a 3D object (1106 in fig. 11) using machine learning 1104 in fig. 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/           Primary Examiner, Art Unit 2663